Citation Nr: 0602689	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left thigh 
injury, previously claimed as a left thigh tumor, and, if so, 
whether the reopened claim should be granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar back 
injury, previously claimed as a back injury, and, if so, 
whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for left 
thigh muscle injury and determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for a lumbar back injury.  The veteran filed a 
timely notice of disagreement in January 2002.  The RO 
subsequently provided the veteran with a statement of the 
case (SOC), the veteran perfected his appeal, and the issue 
was properly certified to the Board.  

In a September 2004 decision, the Board denied entitlement to 
service connection for a left thigh muscle injury and lumbar 
back injury.  The veteran subsequently appealed the issue to 
the U.S. Court of Appeals for Veterans Claims.  While the 
case was pending at the Court, the veteran's attorney and the 
VA General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim, asserting that the 
Board did not fulfill its duty to assist the veteran by 
obtaining his service and private medical records and that 
the Board did not provide adequate reasons and bases in 
assigning less probative value to a medical opinion which 
supported the veteran's claims.  In a July 2005 order, the 
Court granted the joint motion, vacated the Board's September 
2004 decision, and remanded this case to the Board for 
readjudication.  The claim has now been returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).

Review of the evidentiary record shows that, in the veteran's 
original claim for service connection for a back injury, 
filed in June 1947, he indicated he received treatment for 
his back injury at the 801st Engineering Dispensary in 
Europe, in November 1945.  In July 1947, the RO requested 
these records, but received a response indicating that the 
records were "not now available" and that a supplemental 
report would be forwarded to the RO if the records were 
received.  There is no indication in the record that a 
supplemental report was forwarded to the RO.  The record does 
not contain any other medical records which show the veteran 
received treatment for his back injury in November 1945.  

In August 2002, the veteran submitted an Authorization and 
Consent form which authorized VA to obtain medical records 
from Dr. J.R.M., the veteran's private physician since 1982.  
While the record includes letters from Dr. J.R.M. addressing 
the veteran's medical impairments, there is no indication 
that the RO requested complete medical records from Dr. 
J.R.M.

In a medical history provided by the veteran in April 2002, 
he indicated that he received treatment at the VA medical 
centers (VAMCs) in San Francisco and Fresno, California.  
While the record includes outpatient treatment records from 
the Fresno VAMC, there is no indication that outpatient 
treatment records were requested from the San Francisco VAMC.  

Review of the record also shows the veteran has not been 
afforded a Compensation and Pension (C&P) examination in 
conjunction with his claims for service connection for a left 
thigh muscle injury and lumbar back disability.  The Board 
notes that, in February 2001, the veteran underwent 
orthopedic evaluation in conjunction with another claim that 
was pending at the time; however, the evaluation report does 
not refer to the veteran's left thigh or back injuries.  
Therefore, the Board finds that a VA examination is necessary 
to determine whether the veteran currently has a left thigh 
muscle injury and/or lumbar back injury, and to obtain an 
opinion as to whether these injuries are related to his 
military service.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.  Request that the veteran identify all VA and 
non-VA medical care providers from whom he has 
received treatment for his left thigh and lumbar 
back injuries since he was discharged from military 
service.  If any treatment sources are named in 
this regard, the veteran should be advised to 
submit records of such treatment or provide all 
details needed to obtain this evidence and complete 
any necessary release forms.  The veteran has 
indicated he received treatment from Dr. J.R.M. 
after separation from service; therefore, records 
from 1982 to the present, should be requested from 
Dr. J.R.M. 

2.  Request records of dispensary treatment, in 
November 1945, from the 801st Engineering Dispensary 
in Europe.  Also request records of treatment, from 
June to December 1945, from the 801st Aviation 
Dispensary, at Kadena Air Field, in Okinawa, Japan.  
If additional information is needed to identify 
these records, the veteran should be contacted and 
requested to provide additional identifying 
information.  If such records are not available or 
there is no documentation of treatment, the record 
should so indicate.

3.  The veteran should then be scheduled for a VA 
examination in conjunction with his claimed left 
thigh muscle injury and lumbar back disability.  
The claims file must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review is accomplished.  

a.  A diagnosis of any currently 
manifested left thigh muscle disorder 
and/or lumbar back disorder should be made 
and the examiner should render an opinion 
as to whether the conditions are 
etiologically related to the veteran's 
military service.  All necessary special 
studies or tests, including X-ray films, 
if necessary, are to be done and all 
findings described in detail.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability 
of less than 50 percent) that any current 
left thigh muscle or lumbar back injury is 
related to the veteran's active service.  

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether the 
veteran currently has a left thigh muscle 
or lumbar back injury that is related to 
his active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

